


RESTRICTED STOCK AGREEMENT
(2015 Stock Award and Incentive Plan)




This RESTRICTED STOCK AGREEMENT, dated as of (the“Agreement”), by and between
Apartment Investment and Management Company, a Maryland corporation (the
“Company”), and (“Recipient”). Capitalized terms used but not otherwise defined
in this Agreement shall have the respective meanings set forth in the Apartment
Investment and Management Company 2015 Stock Award and Incentive Plan (the
“Plan”).


WHEREAS, effective (the “Date of Grant”), the Compensation and Human Resources
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company granted the Recipient a Restricted Stock Award, pursuant to which the
Recipient shall receive shares of the Company’s Class A Common Stock, par value
$0.01 per share (“Common Stock”), pursuant to and subject to the terms and
conditions of the Plan.


NOW, THEREFORE, in consideration of the Recipient’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Number of Shares and Share Price. The Company hereby grants the Recipient a
Restricted Stock Award (the “Stock Award”) of shares of Common Stock (the
“Restricted Stock”) pursuant to the terms of this Agreement and the provisions
of the Plan. Based on the closing price on the Date of Grant, the fair market
value of the shares subject to this Stock Award is $ per share.


2. Restrictions and Restricted Period.


(a) Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture until the lapse of the Restricted Period (as
defined below). The Company shall not be required (i) to transfer on its books
any shares of Restricted Stock which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (ii) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.


(b) Lapse of Restrictions; Restricted Period. The restrictions set forth above
shall lapse and the Restricted Stock shall become freely transferable (provided,
that such transfer is otherwise in accordance with federal and state securities
laws) and non-forfeitable as follows:as to twenty five percent (25%) of the
Restricted Stock on ; as to twenty five percent (25%) of the Restricted Stock on
; as to twenty five percent (25%) of the Restricted Stock on ; and as to twenty
five percent (25%) of the Restricted Stock on
(the “Restricted Period”). In order to enforce the foregoing restrictions, the
Board may (i) require that the certificates representing the shares of
Restricted Stock remain in the physical custody of the Company or in book entry
until any or all of such restrictions expire or have been removed,



--------------------------------------------------------------------------------




and (ii) may cause a legend or legends to be placed on the certificates which
make appropriate reference to the restrictions imposed under the Plan.


(c) Rights of a Stockholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including but not limited to the right to receive
dividends and the right to vote such shares, subject to the provisions of
paragraph 2(d) hereof.


(d) Dividends. Dividends paid on Restricted Stock shall be paid at the dividend
payment date for the Common Stock, or be deferred for payment to such date as
determined by the Committee; provided such deferral is in compliance with
Section 409A of the Code, in cash, shares of Common Stock or other property.
Stock distributed in connection with a Common Stock split or Common Stock
dividend, and other property distributed as a dividend (excluding cash), shall
be subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Common Stock or other property has
been distributed.


3. Termination of Employment. Except as otherwise set forth in this Agreement,
in the event that Recipient ceases to be employed by the Company for any reason
prior to the lapse of the Restricted Period, then the Restricted Stock and any
accrued but unpaid dividends that are at that time subject to restrictions set
forth herein, shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Recipient nor any of his or her
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares of Restricted Stock or certificates.
In the event that Recipient’s employment with the Company is terminated due to
his death or total and permanent disability then the Restricted Period set forth
in Section 2(b) hereof shall immediately lapse as to all shares of Restricted
Stock and the Restricted Stock shall become immediately fully vested. For
purposes of this Section 3, Recipient’s employment will have terminated by
reason of total and permanent disability if, in the reasonable and good faith
judgment of the Company, the Recipient is totally and permanently disabled and
is unable to return to or perform his or her duties on a full-time basis.


4. Change in Control. All unvested shares of Restricted Stock issued hereunder
shall, in addition to any provisions relating to vesting contained in this
Agreement, become immediately fully vested upon the termination of Recipient’s
employment with the Company by the Company without Cause or by Recipient for
Good Reason, in either case within twelve (12) months following the occurrence
of a Change in Control (as defined below).


(a) For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:


(i) an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “person” (as the
term“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such person has “beneficial ownership” (within the meaning

2

--------------------------------------------------------------------------------




of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial Ownership”) of
50% or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities that are acquired in a Non-Control Acquisition
(as hereinafter defined) shall not constitute an acquisition that would cause a
Change in Control. “Non-Control Acquisition” shall mean an acquisition (A) by or
under an employee benefit plan (or a trust forming a part thereof) maintained by
(1) the Company or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company or in which the Company serves as a
general partner or manager (a “Subsidiary”), (B) by the Company or any
Subsidiary, or (C) by any person in connection with a Non-Control Transaction
(as hereinafter defined). “Non-Control Transaction” shall mean a merger,
consolidation, share exchange or reorganization involving the Company, in which
(1) the stockholders of the Company, immediately before such merger,
consolidation, share exchange or reorganization, own, directly or indirectly
immediately following such merger, consolidation, share exchange or
reorganization, at least 50% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization,
and (2) the individuals who were members of the Board of Directors of the
Company immediately prior to the execution of the agreement providing for such
merger, consolidation, share exchange or reorganization constitute at least 50%
of the members of the board of directors of the Surviving Company;


(ii) the individuals who constitute the Board as of the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least 50% of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall be considered as a
member of the Incumbent Board; provided, further, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “election contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) (an “Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or


(iii) the consummation of any of the following: (A) a merger, consolidation,
share exchange or reorganization involving the Company (other than a Non-
Control Transaction); (B) a complete liquidation or dissolution of the Company;
or (C) an agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any person (other than a transfer to a
Subsidiary).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person (a “Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company that, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by such Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, such Subject Person becomes the Beneficial Owner of
any

3

--------------------------------------------------------------------------------




additional Voting Securities that increases the percentage of the then
outstanding Voting Securities Beneficially Owned by such Subject Person, then a
Change in Control shall occur.


(b) “Cause” shall mean the termination of Recipient’s employment because of the
occurrence of any of the following events, as determined by the Board in
accordance with the procedure below:


(i) the failure by Recipient to attempt in good faith to perform his or her
duties or to follow the lawful direction of the individual to whom Recipient
reports; provided, however, that the Company shall have provided Recipient with
written notice of such failure and Recipient has been afforded at least fifteen
(15) days to cure same;


(ii) the indictment of Recipient for, or Recipient’s conviction of or plea of
guilty or nolo contendere to, a felony or any other serious crime involving
moral turpitude or dishonesty;


(iii) Recipient’s willfully engaging in misconduct in the performance of his or
her duties (including theft, fraud, embezzlement, securities law violations, a
material violation of the Company’s code of conduct or a material violation of
other material written policies) that is injurious to the Company, monetarily or
otherwise, in more than a de minimis manner;


(iv) Recipient’s willfully engaging in misconduct unrelated to the performance
of his or her duties for the Company that is materially injurious to the
Company, monetarily or otherwise;


(v) the material breach by Recipient of any material written agreement with the
Company.


For purposes of this Section 4(b), no act, or failure to act, on the part of
Recipient shall be considered “willful” unless done, or omitted to be done, by
Recipient in bad faith and without reasonable belief that his or her action or
omission was in the best interest of the Company. Any termination shall be
treated as a termination for Cause only if (i) Recipient is given at least five
(5) business days’ written notice of termination specifying the alleged Cause
event and shall have the opportunity to appear (with counsel) before the full
Board to present information regarding his or her views on the Cause event, and
(ii) after such hearing, Recipient is terminated for Cause by at least a
majority of the Board. After providing the notice of termination in the
foregoing sentence, the Board may suspend Recipient with full pay and benefits
until a final determination pursuant to this Section 4(b) has been made.
Notwithstanding the foregoing provisions of this Section 4(b), if Recipient is
party to an employment agreement with the Company that provides a definition of
Cause, such definition shall apply instead of the foregoing provisions of this
Section 4(b).


(c) “Good Reason” mean (i) a reduction in Recipient’s base salary; (ii) a
material diminution in Recipient’s title or responsibilities; or (iii)
relocation of Recipient’s primary place of employment more than fifty miles;
provided, however, that Recipient may only terminate employment for Good Reason
by delivering written notice to the Board within ninety (90) days following the
date on which Recipient first knows of the event constituting Good Reason, which
notice specifically identifies

4

--------------------------------------------------------------------------------




the facts and circumstances claimed by Recipient to constitute Good Reason, and
the Company has failed to cure such facts and circumstances within thirty (30)
days after receipt of such notice; and provided further, however, that if
Recipient is party to an employment agreement with the Company that provides a
definition of Good Reason, such definition shall apply instead of the foregoing
provisions of this Section 4(c).


5. Tax Withholding; Tax Treatment.


(a) Tax Withholding. Notwithstanding anything to the contrary, the release of
the shares of Restricted Stock hereunder shall be conditioned upon the Recipient
making adequate provision for federal, state or other withholding obligations,
if any, which may arise upon the vesting of the Restricted Stock.


(b) Tax Treatment. Set forth below is a brief summary as of the Date of Grant of
certain United States federal tax consequences of the award of Restricted Stock.
THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR FOREIGN TAX CONSEQUENCES
THAT MAY BE APPLICABLE TO THE RECIPIENT. THE RECIPIENT UNDERSTANDS THAT THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.


TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, WE ADVISE YOU THAT,
UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE CONTAINED IN THIS
AGREEMENT WAS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE
PURPOSE OF (I) AVOIDING TAX- RELATED PENALTIES UNDER THE CODE OR (II) PROMOTING,
MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-RELATED MATTERS ADDRESSED
HEREIN.


Unless the Recipient has filed a Section 83(b) election as discussed below, the
Recipient shall recognize ordinary income at the time or times the Restricted
Stock vests in an amount equal to the aggregate Fair Market Value of such shares
on each such date.


The Recipient hereby acknowledges that he or she has been informed that, with
respect to the grant of Restricted Stock, an election may be filed by the
Recipient with the Internal Revenue Service, within 30 days of the Date of
Grant, electing pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), to be taxed currently on the aggregate Fair Market
Value of the Restricted Stock as of the Date of Grant.


THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE,
EVEN IF THE RECIPIENT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS
FILING ON THE RECIPIENT’S BEHALF.



5

--------------------------------------------------------------------------------




BY SIGNING THIS AGREEMENT, THE RECIPIENT REPRESENTS THAT HE OR SHE HAS REVIEWED
WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE OR
SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE RECIPIENT UNDERSTANDS
AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


6. Miscellaneous.


(a)    Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement of the Company and the Recipient concerning the
subject matter hereof, and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto.


(b)    Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.


(c)    Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company or the Recipient will be deemed an original and
all of which together will be deemed the same agreement.


(d)    Notices. Any notice or communication having to do with this Agreement
must be given by personal delivery or by certified mail, return receipt
requested, addressed, if to the Company or the Committee, to the attention of
the General Counsel of the Company at the principal office of the Company and,
if to the Recipient, to the Recipient’s last known address contained in the
personnel records of the Company.


(e)    Succession and Transfer. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Recipient and
their permitted successors, assigns and legal representatives.


(f)    Amendments. Subject to the provisions of the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.
(g)    Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.


(h)    Plan Controls. This Agreement is made under and subject to the provisions
of the Plan, and all of the provisions of the Plan are hereby incorporated by
reference into this Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern. By signing this Agreement, the Recipient confirms that he
or she has received a copy of the Plan and has had an opportunity to review the
contents thereof.

6

--------------------------------------------------------------------------------






(i)    No Guarantee of Continued Service. The Recipient acknowledges and agrees
that nothing herein, including the opportunity to make an equity investment in
the Company, shall be deemed to create any implication concerning the adequacy
of the Recipient’s services to the Company, any Company Subsidiary or any
Partnership or Partnership Subsidiary shall be construed as an agreement by the
Company, any Company Subsidiary or any Partnership or Partnership Subsidiary,
express or implied, to employ the Recipient or contract for the Recipient’s
services, to restrict the right of the Company, any Company Subsidiary or any
Partnership or Partnership Subsidiary, as applicable, to discharge the Recipient
or cease contracting for the Recipient’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services that may exist between the Recipient and the Company,
any Company Subsidiary or any Partnership or Partnership Subsidiary, as
applicable.






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
APARTMENT INVESTMENT AND
MANAGEMENT COMPANY
 
 
 
 
 
 
By:
 
 
 
Lisa R. Cohn
 
 
Executive Vice President and General Counsel
 
 
 
 
RECIPIENT:
 
 
 
 
By:
 
 
 
 
 
Address




7